Title: Albemarle County Court Order Concerning a Proposed Road, [6 October 1817]
From: Albemarle County Court, Virginia
To: 


                    
                        6 Oct. 1817
                    
                    Brightberry Brown, Horseley Goodman, and John Slaughter three of the persons appointed by a former order of this Court to view the road petitioned for by Thomas J Randolph, and Thomas Jefferson leading from the Orange fork near Lewis’s ferry downwards, through the lands of Richard Sampson, Thomas J Randolph, and Thomas Jefferson to the mouth of chappel branch, and instead thereof to substitute the road already opened on the lands of charles L Bankhead from the corner of his fence nearest Charlottesville to the Secretarys ford. thence across the river and down its northern side to the mouth of the same chappel branch, this day made their report of the said view. Which report is in these Words; “In Obedience to an Order of the Worshipful Court of Albemarle being first duly sworn, we have proceeded, to perform the several duties therein assigned us, we have maturely considered, and taken into consideration the comparitive, conveniences, and inconveniences, of the established road across, the Rivanna river, at Moores ford as well as the proposed road as a substitute and be we beg respectfully to report 1st that the proposed road down the banks of the river, is shorter by 128½ yds as appears from the survey accompanying this report. 2nd that as to levelness, the latter has much the advantage, 3rd that its soil is considerably preferable, 4th that the ford called Secretary’s ford, is much the best as well as the most narrow, 5th that the banks of the Secretary’s ford have the like advantage over those of Moores, 6thly that by substituting the proposed road about seven miles of fencing will be saved the petitioners and Richd Sampson, & finally we are unanimously of Opinion, that the proposed road has every advantage over the other, that on a public score, there can be no question as to its merrits over the old road, and whilst no one will receive any injury except Charles L Bankhead, on l whose land it runs for about a mile except the petitioners whose private claim is strong in its favour, and public good equally loud for its substitution in place of the other; we are decidedly in its favour. All Which We beg leave to report &c. Given Under our hands this 4th Oct. 1817 Brightberry Brown, Horseley Goodman John Slaughter” Whereupon on the motion of the said Thomas J Randolph and Thomas Jefferson, it is ordered by the Court that the Sheriff of this County do summon the Justices thereof, to attend at the next November Court for the purpose of hearing and determining the said petition
                